Exhibit 10(t)

SUMMARY OF THE COMPENSATION OF NON-EMPLOYEE DIRECTORS OF SIGMA-ALDRICH
CORPORATION

Set forth below is a summary of the compensation provided to Directors who are
not officers or employees of the Company (“Non-Employee Directors”). Directors
who are also officers or employees of the Company do not receive any
compensation for duties performed as Directors.

Board Retainer: Each Non-Employee Director receives an annual retainer of
$40,000.

Stock Option Grants: The Company’s 2003 Long-Term Incentive Plan for
Non-Employee Directors provides for the annual grant of a nonqualified option to
purchase 5,000 shares of common stock immediately following the Company’s Annual
Meeting of Stockholders to Non-Employee Directors for eligible directors that
have served on the board for at least six months prior to the Annual Meeting. In
addition, an option to purchase 10,000 shares is granted upon a Non-Employee
Director’s initial election of appointment to the Board of Directors. The
exercise price per share with respect to each option is the fair market value
(as defined in the Plan) of the Company’ common stock on the date the option is
granted.

The following table provides information related to the meeting fees to
Non-Employee Directors:

 

     Board of
Directors    Audit
Committee (1)    Compensation
Committee (2)    Corporate
Governance
Committee (2)

Participation in person (3)

   $ 3,000    $ 1,000    $ 1,000    $ 1,000

Participation via conference call

   $ 1,500    $ 500    $ 500    $ 500

--------------------------------------------------------------------------------

(1) During the first half of 2005, the Audit Committee Chairman received $3,000
for every meeting attended in person and $1,500 for every conference call in
which he participated. During the second half of 2005, the Audit Committee
Chairman received $4,000 for every meeting attended in person and $2,000 for
every conference call in which he participated.

 

(2) During the first half of 2005, the Compensation and Corporate Governance
Chairmen each received the amounts indicated above for every meeting attended in
person and for every conference call in which they participated. During the
second half of 2005, the Compensation and Corporate Governance Chairmen each
received $2,000 for every meeting attended in person and $1,000 for every
conference call in which they participated.

 

(3) Non-employee directors participating in person at meetings also received
reimbursement of travel expenses.